WASHINGTON, DC 20217 TIMOTHY FREDERICK WITMYER, Petitioner v. Wash.Docket No. 4138-14L United States Tax Court2015 Tax Ct. Memo LEXIS 31; January 22, 2015, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*31 v. ) Docket No. 4138-14L.)COMMISSIONER OF INTERNAL REVENUE, )Respondent )ORDER AND DECISIONPursuant to the determination ofthe Court as set forth in its MemorandumOpinion (T.C. Memo. 2015-17), filed January 22, 2015, it isORDERED: That respondent's Motion for Summary Judgment, filed December 2, 2014, is granted. It is furtherORDERED and DECIDED: That respondent may proceed with the collection action as determined in the Notice ofDetermination ConcerningCollection Action(s) Under Section 6320 and/or 6330, dated January 24, 2014, issued for petitioner's taxable years 2007 and 2008, upon which notice this case is based.(Signed) Robert P. RuweJudgeENTERED: J AN 2 2 2015SERVED JAN 2 2 2015